Citation Nr: 1760777	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1950 to July 1952.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The matter of entitlement to service connection for dementia as secondary to posttraumatic stress disorder (PTSD) was raised by the Veteran's representative in the December 2017 Appellant's Brief.  This matter has not been addressed by the AOJ and the Board does not have jurisdiction over it.  Thus, the Board refers this matter for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period prior, the Veteran's service-connected disabilities include PTSD, rated as 50 percent; and lumbar spine disability, rated as 20 percent; the total combined rating during the entire appeal period is at least 70 percent.   

2.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, specifically due to his lumbar spine disability and his PTSD.  



CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Board is granting the issue regarding TDIU in full, discussion regarding the duties to notify and assist regarding this issue is not necessary.

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a). 

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

During the appeal period prior, the Veteran's service-connected disabilities include PTSD, rated as 50 percent; and lumbar spine disability, rated as 20 percent; the total combined rating during the entire appeal period is at least 70 percent.   Accordingly, during the entire appeal period for TDIU, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

The Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to a combination of his service-connected psychiatric and lumbar spine disabilities during the appeal period.  

The Veteran contends, such as in his October 2013 VA Form 21-8940 that his service-connected lumbar spine disability and psychiatric disability (as well as his service-connected left arm shrapnel residuals) preclude employment.  The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible.  In the October 2013 VA Form 21-8940, the Veteran reported that he last worked in 1997, and that he worked in the mailroom at U.S. Postal Service (USPS) from 1963 to 1997.  Thus, the great majority of the Veteran's work experience is shown as being a clerk in the USPS, and it is unclear whether the Veteran had any other work experience after service. 

The evidence, to include a June 1985 VA examination and a March 1996 letter from the USPS, shows that the Veteran worked as a distribution clerk.  Though the Veteran has reported that he retired from his job because "he had his time," as reported in the December 2010 VA examination, the Board notes that the evidence shows that when he was still working, the Veteran's lumbar spine disability and psychiatric symptoms impacted his ability to work.  In a June 1985 VA examination, the Veteran described his low back symptoms and that so far that year, he has been out of work a considerable amount of time because of his low back pain.  In a November 2005 VA examination, the Veteran reported that he attended college until he was a junior and did not indicate that he graduated.  The Veteran reported that that when he worked at USPS, he continued to have difficulties due to his psychiatric symptoms at work.  He reported that he ultimately retired from USPS in 1997, before he could be fired, in that he had already been counseled a number of times because of his problems with anger.  He stated that he was irritable and that he overreacts to things.  He reported that he was counseled for this reason while working for USPS.  



The medical and lay evidence shows that the Veteran's lumbar spine disability precludes him from physically active occupations, to include USPS occupations that require standing and sitting (e.g., distribution clerk).  The March 1996 letter from the USPS reveals that the Veteran's employer was concerned that his lumbar spine disability may cause further injury if the Veteran' continues to work as a distribution clerk in the USPS.  The USPS Senior Injury Compensation Specialist found that at that time, the Veteran could reasonably be expected to perform the duties of his position without further jury, though that he would likely have flare-ups in his position and with any type of physical work.  The Veteran reported in a September 1999 VA examination (prior to the appeal period and after he retired) that his back disability requires him to change positions frequently, as prolonged sitting and standing causes pain.  He also reported that bending and lifting aggravates his symptoms. In an October 2010 VA examination (prior to the appeal period), the Veteran reported that his lumbar spine pain limits his walking to 10 minutes, or one block.  He reported that he usually uses a cane.  The June 2014 VA examination report stated that based on the Veteran's service-connected disabilities, to include low back pain, the Veteran would not be capable of more than light physical activity.  

The Board acknowledges that there is evidence showing that the Veteran would be capable of sedentary work, as reflected in the June 2014 VA examination report, which stated that based on the Veteran's service-connected disabilities, he would be capable of sedentary to light duty physical activity.  However, the evidence shows that the Veteran's psychiatric disability would preclude him from the work tasks in a sedentary position or one that requires light physical activity at USPS that nevertheless requires working with others or with customers (e.g., distribution clerk).  

On VA examination in December 2010 (prior to the appeal period), the Veteran reported that he cries a lot and he has difficulty controlling his temper, and that something little will upset him.  He reported that when he's talking in church, he can hardly control himself.  On VA examination in December 2012, the examiner noted the Veteran's symptoms of irritability and outbursts of anger.  The Veteran also reported that he easily becomes upset and cries.  He reported that he has trouble controlling his anger.  The Board acknowledges that the Veteran has also been diagnosed with nonservice-connected dementia, as shown in the December 2012 VA examination, and that this results in separately attributable symptoms of memory problems, confusion, and auditory hallucinations.  However, the Board also notes that the December 2012 VA examiner found that the Veteran's dementia also exacerbates his emotionality.  See also June 2014 VA examination (noting the same symptoms of dementia).  On VA examination in June 2014, the VA examiner noted that the Veteran has irritable behavior and angry outbursts with little or no provocation, typically expressed as verbal or physical aggression toward people or objects.  The Veteran again reported that he has a difficult time controlling his temper and gets upset easily.  

Based on the above-discussed evidence, given the above discussed evidence of current lumbar spine disability and psychiatric disability, and given the impact of such disabilities on his work when he was still working and the reported reasons for his retirement, the Board finds that the lay and medical evidence shows that during the appeal period, the Veteran's service-connected lumbar spine disability and psychiatric disability render him unable to perform the tasks that are required in work-like setting for an occupation in which he has work experience, namely the various tasks such as sitting, standing, bending, lifting, and interacting with customers and coworkers, which are required in the occupation of distribution or mailroom clerk in the USPS as well as in similar occupations in sales and distribution.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a TDIU due to service-connected disabilities is granted, subject to the law and regulations governing the payment of VA compensation benefits.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


